

Exhibit 10.16




SUMMARY OF SUPPLEMENTAL PENSION PLAN OF PHILIP MORRIS IN SWITZERLAND


Supplemental Pension Plan of Philip Morris in Switzerland
Plan Summary
 
 
 
 
 
Overview:
 
A non-qualified plan that provides retirement, disability and death benefits to
executives whose retirement benefits would otherwise be limited by the
compensation caps under the Federal Law on Occupational Retirement, Survivors’
and Disability Pension Plans in Switzerland (LPP). This plan is not intended to
otherwise increase the benefits promised under the broad-based retirement plans.
 
 
 
Eligible Population:
 
Swiss-based employees in salary band D or above, or those with pensionable
earnings in excess of the salary limit described in article 79c of the LPP,
currently 835’200 CHF.
 
 
 
Benefits:
 
The benefits under this plan are determined based on the formulas of the Pension
Fund of Philip Morris in Switzerland and the Philip Morris in Switzerland IC
Plan (formula applicable to salary bands G and below), respectively, without
regard to the compensation limits applicable to those plans. Offsetting these
benefits under this plan are those benefits earned under the Pension Fund of
Philip Morris in Switzerland and the Philip Morris in Switzerland IC Plan and
any personal contributions that employees would have made to those plans absent
the compensation limits.
 
 
Employee Contributions:
 
None
 
 
Company Contributions:
 
100% funded by the company into a non-qualified trust arrangement.
 
 
 
Form of Payment:
 
Lump sum payment at retirement, disability, death or termination of employment,
if the plan’s Board of Trustees determines in its sole discretion that the
employee is entitled to benefits from the supplemental plan.
 
 
 
Tax Impact:
 
Benefits are taxable to the employee and subject to social security deductions
upon distribution. Tax and social security gross-up will be applied.




